FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 11, 2021

                                     No. 04-20-00083-CV

                                   Perla Ines GUTIERREZ,
                                           Appellant

                                               v.

                                 Ruben Oscar GUTIERREZ,
                                         Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
        Appellee’s brief was originally due December 9, 2020. Appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to January 8, 2021. On
January 8, 2021, appellee filed a motion requesting an additional extension of time to file the
brief until February 8, 2021, for a total extension of sixty days. After consideration, we GRANT
the motion and ORDER appellee to file his/her brief by February 8, 2021.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court